Order of disposition, Family Court, New York County (Ruth Zuckerman, J.), *256entered, on or about November 29, 1995, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree, menacing in the second degree and criminal possession of a weapon in the fourth degree, and placed her with the Division for Youth, in a non-secure facility for a period of 18 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. The officer’s inquiry as to the whereabouts of the knife, after having been apprised by the complainant and eyewitnesses that appellant had stabbed the complainant, did not constitute a custodial interrogation, but rather, a proper investigative inquiry at the scene of a crime (see, Matter of Kwok T., 43 NY2d 213; see also, New York v Quarles, 467 US 649). Concur—Sullivan, J. P., Ellerin, Williams, Tom and Colabella, JJ.